J-S72001-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: K.N.B., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: C.W., MOTHER
                                                    No. 1263 EDA 2017


                 Appeal from the Order Entered March 20, 2017
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-AP-0000058-2017
                            CP-51-DP-0000884-2015


IN THE INTEREST OF: K.N.W., A MINOR             IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
APPEAL OF: C.W., MOTHER
                                                    No. 1267 EDA 2017


                 Appeal from the Order Entered March 20, 2017
              In the Court of Common Pleas of Philadelphia County
                              Family Court at No(s):
                            CP-51-AP-0000059-2017
                            CP-51-DP-0000838-2015

BEFORE: BENDER, P.J.E., MUSMANNO and STEVENS, P.J.E.*

MEMORANDUM BY BENDER, P.J.E.:                    FILED JANUARY 19, 2018

       C.W. (Mother) appeals from the March 20, 2017 orders that granted

the petitions filed by the Philadelphia Department of Human Services (DHS)

to involuntarily terminate her parental rights to K.N.B. (born in February of

2006) and K.N.W. (born in September of 2012) (collectively Children).1

Additionally, the goals for Children were changed to adoption. We affirm.

____________________________________________


1
  Mother’s appeals were consolidated by this Court sua sponte by order
dated May 9, 2017.



*Former Justice specially assigned to the Superior Court.
J-S72001-17



      In its opinion, the trial court set forth the factual and procedural

history of this case, as follows:

      On September 25, 2012, the Department of Human Services
      (DHS) received a General report which stated that K.N.B. and
      K.N.W's mother tested positive for marijuana and cocaine at
      K.N.[W.]’s birth [i]n September [of] 2012. The report stated
      Mother admitted using marijuana regularly during her pregnancy
      but denied cocaine use.       K.N.[W.] was born three weeks
      premature at 36 weeks gestation and weighed four pounds and
      ten ounces. The report stated in early September 2012, Mother
      was admitted to the hospital suffering from preterm labor;
      Mother tested positive for marijuana at that time. Mother was
      referred to Chances drug and alcohol treatment program and did
      not follow through with the drug and alcohol treatment. The
      report stated K.N.B. was being cared for by [C]hildren’s Maternal
      … Grandmother while Mother was hospitalized. Mother and
      K.N.B. and K.N.W resided with Grandmother. Mother agreed to
      accept Child Abuse Prevention and Treatment Act (CAPTA)
      services and was referred for community-base[d] prevention
      services with Health Federation implementing voluntary services.

      On April 1, 2015, DHS received a General Protective Services
      (GPS) report which alleged that the Philadelphia Police
      responded to a disturbance complaint at Mother’s residence.
      Mother was observed to be unresponsive and under the influence
      of heroin. The report alleged [] it took Philadelphia Police seven
      minutes to revive Mother to a conscious state. K.N.W was in
      Mother’s care. The report alleged Mother resided in [a] rooming
      house and there were two additional adults in the room who
      were under the influence of narcotics. The report indicated the
      room was unkempt. K.N.W. was clothed in only a diaper and
      was without adult supervision. The report further alleged once
      Mother regained consciousness, she was observed by
      Philadelphia Police picking up K.N.W. by his hair [and]
      attempting to flee the room. The report was determined to be
      valid.

      On April 1, 2015, DHS received a supplemental report which
      alleged Mother escaped the rooming house and took K.N.W. to
      Maternal Grandmother’s home.      Police located K.N.W. at
      Maternal [G]randmother’s home and transported both to DHS.

                                    -2-
J-S72001-17


     DHS spoke with Maternal Grandmother, who stated she was
     willing and able to care for K.N.W. and did not believe Mother
     was capable of caring for K.N.W. The report alleged K.N.B. had
     been in her care for three years. DHS discussed kinship services
     with Maternal Grandmother.

     On April 1, 2015, DHS completed a home evaluation of
     Grandmother’s home and found the home to be compliant for
     K.N.B. and K.N.W. DHS obtained an Order of Protective Custody
     (OPC) for K.N.W. and placed him with Grandmother.

     At the Shelter Care hearing for K.N.W. held on April 3, 2015, the
     [c]ourt lifted the OPC and ordered the temporary commitment of
     custody of K.N.W. to DHS to stand.

     On April 6, 201[5], DHS filed an urgent petition for K.N.B.

     Mother had a history of drug use and lacked stable and
     appropriate housing.

     On April 13, 2015, the [c]ourt deferred adjudication, ordered the
     temporary commitment to DHS to stand as to K.N.W., ordered
     Mother was not permitted to visit K.N.W. and K.N.B. in the home
     of Maternal Grandmother. The [c]ourt further ordered Mother to
     the Clinical Evaluation [Unit] (CEU) for a drug screen,
     assessment and monitoring with dual diagnosis.

     At the Adjudicatory Hearing held on April 20, 2015, the [c]ourt
     discharged the temporary commitment on K.N.W. The [c]ourt
     adjudicated K.N.B. and K.N.W. dependent and committed
     [C]hildren to DHS. The [c]ourt further ordered DHS to refer
     Mother for a GED program, re-referred Mother to CEU for a drug
     and alcohol screen, assessment with dual diagnosis, [and]
     monitoring. Mother was ordered to sign releases, to comply with
     all services and recommendations.      Mother was also court-
     ordered … to continue treatment at Best Behavioral Health.

     On May 26, 2015, an initial Single Case Plan (SCP) was created.
     The objectives for Mother were to achieve recovery from drug[s]
     and alcohol, to continue at NHS three times a week for individual
     and group therapy, to continue at Best Behavioral Health for
     individual therapy once a week, to provide stable housing, to
     attend the Achiev[]ing Reunification Center (ARC) and comply
     with the program, to maintain the relationship with [C]hildren, to

                                   -3-
J-S72001-17


     continue supervised visits at the agency twice a month, to
     achieve age appropriate development and skills and to continue
     with ChildLink services twice a week in the home for speech
     therapy.

     On July 13, 2015, the [c]ourt referred Mother to CEU for an
     assessment and a drug screen with three random drug screens
     prior to the next court date.

     On September 1, 2015, a revised SCP was created.              The
     objectives for Mother were to achieve recovery from drug[s] and
     alcohol; to continue at NHS three times a week for individual and
     group therapy; to continue at Best Behav[ioral] Health for
     individual therapy once a week; to maintain a relationship with
     [C]hildren; to continue supervised visits at the agency twice a
     month; to achieve age-appropriate development and skills[;]
     and to continue with Childlink services twice a week in the home
     for speech therapy.

     On October 6, 2015, it was reported that on September 22, 2015
     Mother tested positive at NHS for marijuana. The Court referred
     Mother to CEU for a full drug and alcohol screen and three
     randoms prior to the next court date.

     On February, 26, 2016, a revised SCP was created.            The
     objectives [were] for Mother to achieve recovery from drug and
     alcohol[;], to continue at NHS three times a week for individual
     and group therapy; to maintain a relationship with her children;
     to continue with unsupervised liberal visits; to provide stable
     housing[;] to stabilize her mental health and to continue
     individual therapy once a week at Best Behavioral Health.

     On March 22, 2016, the [c]ourt referred Mother to CEU for [a]
     drug screen and monitoring to include three random drug
     screens prior to the next court date, and ordered that visitation
     with Mother was modified to supervised visits.

     On June 23, 2016, it was reported that there had been no
     compliance with the permanency plan by Mother. The [c]ourt
     ordered Mother to have supervised visits at DHS only, [and]
     ordered Mother [to] confirm visits 24 hours in advance. The
     [c]ourt further ordered Mother was not permitted unauthorized
     contact with K.N.B. and K.N.W. Mother was re-referred to CEU


                                   -4-
J-S72001-17


      for drug and alcohol screens, assessments, dual diagnosis
      monitoring, and three random drug screens.

      On November 17, 2016, it was reported there had been minimal
      compliance with the permanency plan by Mother. The [c]ourt
      ordered Mother to call and confirm her visits 24 hours in
      advance. The [c]ourt referred Mother to CEU for monitoring,
      dual diagnosis and three random drug screens.

      The matter was the listed on a regular basis before judges of the
      Philadelphia Court of Common Pleas, Family Court Division-
      Juvenile Branch pursuant to section 6351 of the Juvenile Act, 42
      Pa.C.S.[] § 6351, and evaluated for the purpose of reviewing the
      permanency plan of [Children].

      In subsequent hearings, the Dependency Review Orders reflect
      the [c]ourt’s review and disposition as a result of evidence
      presented, primarily with the goal of finalizing the permanency
      plan.

      On March 20, 2017, during the Termination of Parental Rights
      Hearing for Mother, the [c]ourt found by clear and convincing
      evidence that Mother’s parental rights [to] K.N.B. and K.N.W.[]
      should be terminated pursuant to the Juvenile Act. Furthermore,
      the [c]ourt held it was in the best interest of [C]hildren that the
      goal be changed to Adoption.

Trial Court Opinion (TCO), 8/16/17, at 1-3.

      In its opinion, the trial court also discussed the basis for its decision to

involuntarily terminate Mother’s parental rights pursuant to 23 Pa.C.S. §

2511(a)(1), (2), (5), (8) and (b), and to change the goal to adoption.          It

sets forth facts gleaned from the documentation and testimony presented at

the March 20, 2017 hearing and suggests that this Court should affirm its

decision.

      In Mother’s brief, she raises the following issues for our review:




                                      -5-
J-S72001-17


      1. Did the [t]rial [c]ourt err in terminating [Mother’s] parental
         rights under 23 Pa.C.S. Section 2511(a)(1), 2511(a)(2),
         2511(a)(5), and 2511(a)(8)?

      2. Did the [t]rial [c]ourt err in finding that termination of
         [M]other’s parental rights best served the [Children’s]
         developmental, physical and emotional needs under 23
         Pa.C.S. Section 2511(b)?

      3. Did the [t]rial [c]ourt err in changing the [C]hildren’s goal to
         adoption?

Mother’s brief at vi.

      We review an order terminating parental rights in accordance with the

following standard:

            When reviewing an appeal from a decree terminating
      parental rights, we are limited to determining whether the
      decision of the trial court is supported by competent evidence.
      Absent an abuse of discretion, an error of law, or insufficient
      evidentiary support for the trial court’s decision, the decree
      must stand. Where a trial court has granted a petition to
      involuntarily terminate parental rights, this Court must accord
      the hearing judge’s decision the same deference that we would
      give to a jury verdict. We must employ a broad, comprehensive
      review of the record in order to determine whether the trial
      court’s decision is supported by competent evidence.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (quoting In re S.H., 879
A.2d 802, 805 (Pa. Super. 2005)). Moreover, we have explained that:

      The standard of clear and convincing evidence is defined as
      testimony that is so “clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.”

Id. (quoting In re J.L.C. & J.R.C., 837 A.2d 1247, 1251 (Pa. Super. 2003)).

The trial court is free to believe all, part, or none of the evidence presented

and is likewise free to make all credibility determinations and resolve

                                     -6-
J-S72001-17


conflicts in the evidence.     In re M.G., 855 A.2d 68, 73-74 (Pa. Super.

2004).      If competent evidence supports the trial court’s findings, we will

affirm even if the record could also support the opposite result.       In re

Adoption of T.B.B., 835 A.2d 387, 394 (Pa. Super. 2003).

      We are guided further by the following: Termination of parental rights

is governed by Section 2511 of the Adoption Act, which requires a bifurcated

analysis.

      Our case law has made clear that under Section 2511, the court
      must engage in a bifurcated process prior to terminating
      parental rights. Initially, the focus is on the conduct of the
      parent. The party seeking termination must prove by clear and
      convincing evidence that the parent’s conduct satisfies the
      statutory grounds for termination delineated in Section 2511(a).
      Only if the court determines that the parent’s conduct warrants
      termination of his or her parental rights does the court engage in
      the second part of the analysis pursuant to Section 2511(b):
      determination of the needs and welfare of the child under the
      standard of best interests of the child. One major aspect of the
      needs and welfare analysis concerns the nature and status of the
      emotional bond between parent and child, with close attention
      paid to the effect on the child of permanently severing any such
      bond.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citing 23 Pa.C.S. § 2511,

other citations omitted). The burden is upon the petitioner to prove by clear

and convincing evidence that the asserted grounds for seeking the

termination of parental rights are valid. R.N.J., 985 A.2d at 276.

      With regard to Section 2511(b), we direct our analysis to the facts

relating to that section. This Court has explained that:

      Subsection 2511(b) focuses on whether termination of parental
      rights would best serve the developmental, physical, and

                                      -7-
J-S72001-17


     emotional needs and welfare of the child. In In re C.M.S., 884
A.2d 1284, 1287 (Pa. Super. 2005), this Court stated,
     “Intangibles such as love, comfort, security, and stability are
     involved in the inquiry into the needs and welfare of the child.”
     In addition, we instructed that the trial court must also discern
     the nature and status of the parent-child bond, with utmost
     attention to the effect on the child of permanently severing that
     bond. Id. However, in cases where there is no evidence of a
     bond between a parent and child, it is reasonable to infer that no
     bond exists. In re K.Z.S., 946 A.2d 753, 762-63 (Pa. Super.
     2008).    Accordingly, the extent of the bond-effect analysis
     necessarily depends on the circumstances of the particular case.
     Id. at 763.

In re Adoption of J.M., 991 A.2d 321, 324 (Pa. Super. 2010).

     As noted above, the trial court terminated Mother’s parental rights

pursuant to section 2511(a)(1), (2), (5), (8) and (b). In order to affirm, we

need only agree with the trial court as to any one subsection of section

2511(a), as well as section 2511(b). In re B.L.W., 843 A.2d 380, 384 (Pa.

Super. 2004) (en banc). Mother’s brief provides argument regarding all four

subsections of section (a).   We have chosen to address and analyze the

court’s decision to terminate Mother’s parental rights under section

2511(a)(1) and (b), which provide:

     (a) General Rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

           (1) The parent by conduct continuing for a period of
           at least six months immediately preceding the filing
           of the petition either has evidenced a settled purpose
           of relinquishing parental claim to a child or has
           refused or failed to perform parental duties.

           ***



                                     -8-
J-S72001-17


      (b) Other considerations.―The court in terminating the rights
      of a parent shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child. The rights of a parent shall not be terminated solely on
      the basis of environmental factors such as inadequate housing,
      furnishings, income, clothing and medical care if found to be
      beyond the control of the parent. With respect to any petition
      filed pursuant to subsection (a)(1), (6) or (8), the court shall
      not consider any efforts by the parent to remedy the conditions
      described therein which are first initiated subsequent to the
      giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (b).

     In In re Z.P., 994 A.2d 1108 (Pa. Super. 2010), this Court provided

direction relating to what considerations need to be addressed when

reviewing a trial court’s decision to terminate parental rights under various

subsections of 2511(a). Specifically, relating to subsection (a)(1), the Z.P.

Court stated:

     A court may terminate parental rights under Section 2511(a)(1)
     where the parent demonstrates a settled purpose to relinquish
     parental claim to a child or fails to perform parental duties for at
     least the six months prior to the filing of the termination petition.
     In re C.S., [761 A.2d 1197 (Pa. Super. 2000)]. The court
     should consider the entire background of the case and not
     simply:

           mechanically     apply    the    six-month    statutory
           provision. The court must examine the individual
           circumstances of each case and consider all
           explanations offered by the parent facing termination
           of his … parental rights, to determine if the evidence,
           in light of the totality of the circumstances, clearly
           warrants the involuntary termination.

     In re B.,N.M., 856 A.2d 847, 855 (Pa. Super. 2004), appeal
     denied, 582 Pa. 718, 872 A.2d 1200 (2005) (citing In re D.J.S.,
     737 A.2d 283 (Pa. Super. 1999)).


                                     -9-
J-S72001-17


In re Z.P., 994 A.2d at 1117 (emphasis in original).

      Relating to Mother’s argument addressing subsection (a)(1), her brief

simply provides a recitation of the law and then she claims the following:

      In this case, [M]other had consistently visited with the
      [C]hildren. Mother was active in mental health treatment, and
      she had attended drug and alcohol treatment until it interfered
      with her work times. Mother was employed full time and had
      housing. In addition, [M]other’s drug screens were negative.

Mother’s brief at 4.

      In discussing the facts relating to section 2511(a)(1), the trial court

stated:

      In the instant matter, the social worker testified the case
      became known to the agency due to a visit to Mother’s home by
      Philadelphia Police. The social worker testified Mother was found
      unconscious by the Philadelphia Police. K.N.W. was found by the
      Philadelphia Police walking around unattended.

      Social worker testified Mother was offered and failed to be
      consistent with drug and alcohol treatment and mental health
      treatment. Social worker testified Mother failed to attend Clinical
      Evaluation Unit (CEU) for random drug screens as per court
      order. Mother admitted in her testimony, she failed to comply
      with the court ordered drug screens at CEU. Mother had not
      participated in drug screens in over a year. Furthermore, social
      worker testified Mother’s last screen tested positive high for
      alcohol.    Mother testified she refused to take prescribed
      medication for depression.

                              . . .

      In the present matter, during the twenty three months (23)
      K.N.B. and K.N.W. have been in DHS care, testimony of social
      worker stated Mother’s Single Case Plan objectives remained the
      same due to lack of progress.        Furthermore, social worker
      testified Mother failed to provide verification of completion or
      progress in any kind of drug, alcohol or mental health treatment.
      However, Mother participated in visits only missing a few visits.

                                      - 10 -
J-S72001-17



TCO at 4, 5 (citations to the notes of testimony omitted). Essentially, the

trial court found that Mother failed to complete most of the objectives during

the two-year period, in particular, those dealing with her drug, alcohol and

mental health problems, although she did comply with the visitation

objective.   Notably, the court found the social worker credible, but that

Mother’s testimony lacked credibility.

      Likewise, with regard to Mother’s second issue, relating to subsection

2511(b), Mother sets forth the applicable law, but merely relies on the fact

that she complied with the visitation schedule with Children and that those

visits “were appropriate.”   Mother’s brief at 7.   However, the court found

that Children were “dependent on and bonded with their foster parent[;]”

that Children’s “basic needs were being met by their foster parent[;]” and

that Children “would suffer no irreparable harm if Mother’s rights were

terminated.” TCO at 6.

      Our thorough review of the record reveals that the trial court did not

abuse its discretion in ordering the termination of Mother’s parental rights.

The record supports the court’s findings and conclusion that Mother’s refusal

or failure to perform parental duties occurred for a period of at least six

months (in fact, for at least 23 months) prior to the filing of the petition.

Moreover, the evidence shows that Children have bonded with foster parent,

who satisfies their needs, and “is the focal point of stability and permanency

for Children.”   Id. at 6.   Additionally, we note that a child’s life “simply

                                    - 11 -
J-S72001-17


cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” In re Z.S.W., 946 A.2d. 726, 732

(Pa. Super. 2008) (citation omitted). “[A] parent’s basic constitutional right

to the custody and rearing of [his or her] child is converted, upon the failure

to fulfill his or her parental duties, to the child’s right to have proper

parenting and fulfillment of his or her potential in a permanent, healthy, safe

environment.”    In re B.,N.M., 856 A.2d at 856.        Since Mother has not

convinced us otherwise, we conclude that she is not entitled to any relief.

      Lastly, we address Mother’s third issue concerning the goal change to

adoption for Children. The trial court determined that based on the record a

goal change to adoption was in Children’s best interests. Mother again set

forth the law relating to a goal change and then simply argues that:

      Mother was complying with her FSP objectives.          Moreover,
      [M]other had always visited with the [C]hildren throughout the
      life of this case. The [C]hildren looked to [M]other for comfort,
      security, love and support. It is in these [C]hildren’s best
      interest to be with their [M]other, and the goal should not have
      been changed to adoption.

Mother’s brief at 8.

      This Court’s standard of review involving a goal change for a

dependent child is as follows:

            In cases involving a court’s order changing the placement
      goal … to adoption, our standard of review is abuse of discretion.
      In re N.C., 909 A.2d 818, 822 (Pa. Super. 2006). To hold that
      the trial court abused its discretion, we must determine its
      judgment was “manifestly unreasonable,” that the court
      disregarded the law, or that its action was “a result of partiality,
      prejudice, bias or ill will.” Id. (quoting In re G.P.-R., 851 A.2d

                                     - 12 -
J-S72001-17


      967, 973 (Pa. Super. 2004)). While this Court is bound by the
      facts determined in the trial court, we are not tied to the court’s
      inferences, deductions and conclusions; we have a “responsibility
      to ensure that the record represents a comprehensive inquiry
      and that the hearing judge has applied the appropriate legal
      principles to that record.” In re A.K., 906 A.2d 596, 599 (Pa.
      Super. 2006). Therefore, our scope of review is broad. Id.

In re S.B., 943 A.2d 973, 977 (Pa. Super. 2008).

      Pursuant to the Juvenile Act, 42 Pa.C.S. § 6351(f), when considering a

petition for goal change for a dependent child, the juvenile court is to

consider, inter alia: (1) the continuing necessity for and appropriateness of

the placement; (2) the extent of compliance with the family service plan; (3)

the extent of progress made towards alleviating the circumstances which

necessitated the original placement; (4) the appropriateness and feasibility

of the current placement goal for the children; and (5) a likely date by which

the goal for the child might be achieved. In re S.B., 943 A.2d at 977. The

best interests of the child, and not the interests of the parent, must guide

the trial court. Id. at 978

      Our review of the record in this case and the statutory directives

governing a goal change support the conclusion that reunification of Children

with Mother is not a realistic goal. Mother is primarily seeking to have this

Court reweigh the evidence in a light more favorable to her. However, it is

beyond our purview to disturb the credibility determinations of the trial court

when the testimony relied upon is supported in the record. The trial court

was free to conclude that Mother was unlikely to remedy the issues in the



                                    - 13 -
J-S72001-17


near future; thus, the permanency needs of Children dictate changing their

goal to adoption. We are compelled to conclude that the trial court did not

err in ordering the change of goal to adoption.

      Orders affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 1/19/2018




                                    - 14 -